Citation Nr: 1114162	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  08-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbosacral strain. 

2.  Entitlement to a rating in excess of 50 percent for generalized anxiety neurosis disorder with headaches. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran (Appellant) represented by:  New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from March 1969 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Columbus, Ohio.  By that rating action, the RO assigned a 20 percent rating to the service-connected lumbosacral strain, effective August 23, 2006--the date VA received the Veteran's claim for increased compensation for this disability.  The RO also continued a 50 percent disability rating assigned to the service-connected generalized anxiety neurosis disorder, and denied entitlement to TDIU.  The Veteran appealed the RO's April 2007 rating action to the Board. 

In April 2010, the Board remanded the claims on appeal to the RO for additional development.  The case has returned to the Board for appellate consideration. 

The  issue of entitlement to service connection for a low back scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain is not productive of flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes requiring doctor-prescribed bedrest.

2.  From August 23, 2005, one year prior to the date VA received the Veteran's claim for increased compensation for his service-connected generalized anxiety neurosis disorder with headaches, to August 16, 2010, this disability was not manifested by symptoms indicative of occupational and social impairment causing deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and the inability to establish and maintain effective relationships manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as decreased concentration, difficulty sustaining intimate relationships, and chronic underemployment.

3.  From August 17, 2010, the date of a VA mental examination report, the service-connected generalized anxiety neurosis disorder with headaches rendered the Veteran demonstrably unable to obtain or retain employment.

4.  A 100 percent schedular evaluation is assigned to the service-connected generalized anxiety neurosis disorder with headaches, effective August 17, 2010; thus, the claim of entitlement to TDIU is moot as of that date.

5.  Prior to August 17, 2010, the Veteran's service-connected lumbosacral strain (rated at 20 percent) and generalized anxiety neurosis disorder with headaches (rated at 50 percent) did not preclude him from maintaining all types of gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  From August 23, 2005 to August 16, 2010, the schedular criteria for an increased rating in excess of 50 percent for generalized anxiety neurosis disorder with headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Codes 9400 (2010).

3.  From August 17, 2010, the schedular criteria for a 100 percent rating for  generalized anxiety neurosis disorder with headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2010).

4.  The claim for a TDIU rating is dismissed as moot as of August 17, 2010.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16 (2010).

5.  The criteria for a TDIU rating prior to August 17, 2010 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

In the present case, the Veteran was initially notified of the information and evidence needed to substantiate and complete his increased evaluation and TDIU claims in pre and post-adjudication letters, dated in October 2006 (claims of entitlement to an increased evaluation for lumbosacral strain and TDIU) and April 2010 (entitlement to an increased evaluation claim for the service-connected generalized anxiety neurosis disorder). 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Preliminary notice as to the claim for an increased evaluation in excess of 50 percent for the service-connected generalized anxiety neurosis disorder was not provided until the above-cited April 2010 letter, which is after issuance of the appealed April 2007 rating action.  However, the Veteran was not prejudiced from this timing error because the RO readjudicated this claim in a November 2010 supplemental statement of the case.  Thus, the Board finds that the essential fairness of the adjudication process was not affected by the VCAA timing error.

Regarding the increased evaluation claims on appeal, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009), the Federal Circuit clarified VA's notice obligations in increased rating claims.  In that case, the Federal Circuit found that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, to substantiate such a claim:  (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes.  Id.

While neither of the above-cited October 2006 and April 2010 letters meet the exact requirements of Vazquez-Flores, the October 2006 letter provided the Veteran with a more in- depth description of the types of evidence, including laboratory testing, other medical, employment records, and lay evidence, that could be submitted to support his increased evaluation claims.  Given this letter and the fact that the Veteran had previously been furnished with the exact laws and regulations relevant to the instant increased evaluation claims in a January 2008 statement of the case, and as the these claims were later readjudicated in subsequent supplemental statements of the case, sufficient corrective action has been taken to ensure that initial notification deficiencies did not affect the "essential fairness of the adjudication."  A notice error is not prejudicial if the error did not affect the essential fairness of the adjudication and the purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007); George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  A procedural or substantive error is prejudicial when the error affects a substantial right that a statutory or regulatory provision was designed to protect.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects the essential fairness of the adjudication.  Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. Co. v. United States, 83 F.3d 391 (Fed.Cir.19

Also, in the above-cited April 2010 letter, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the increased evaluation and TDIU claims.  The Veteran's VA, private, and Social Security Administration (SSA) records have been obtained.  Additionally, he was afforded multiple VA examinations, to include those obtained in August 2010, pursuant to the Board's April 2010 remand directives.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Merits Analysis

A. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999) (involving rating claims arising from an initial grant of service connection).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

(i) Lumbosacral Strain

The RO has evaluated the Veteran's lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under VA's general formula for rating spine disorders (Diagnostic Codes 5235-5242), a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id.

The Board has reviewed the Veteran's December 2006, October 2007 and August 2010 VA spine examination reports, as well as recent VA treatment records, and notes that while an October 2007 examination report revealed flexion of the thoracolumbar spine limited to 55 degrees, an August 2010 examination showed flexion to 60 degrees.  Given the above findings, as well as the lack of evidence showing ankylosis of the spine, there is no basis for an evaluation in excess of 20 percent under the rating formula encompassing Diagnostic Code 5237, and there is no basis for an increased evaluation for any spine motion other than loss of forward flexion.

While there was objective evidence of pain following repetitive motion of the lumbar spine in August 2010, the VA examiner concluded there was no additional range of motion loss due to pain.  This same examiner stated that the Veteran technically had full range of motion [of the thoracolumbar spine], but that he would stop moving when he felt discomfort, as opposed to pain.  Thus, given the extent of forward flexion of the thoracolumbar spine and the absence of confirmation of actual functional impairment due to such pain or with repetitive motion, there is no basis for an increased evaluation pursuant to Deluca v. Brown, 8 Vet. App. 202, 204 and 38 C.F.R. §§ 4.40 and 4.45.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5243.  Evaluation under this section, however, requires "incapacitating episodes," defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bedrest prescribed by a physician and treatment by a physician.  Here, the Veteran has not indicated, and the clinical findings of record do not demonstrate, that he has been prescribed physician-directed bedrest for his low back.  (See VA examination reports, dated in October 2007 and August 2010, showing that the Veteran denied having had any incapacitating episodes of the spine).  The absence of such symptoms precludes a higher rating under Diagnostic Code 5243.  In addition, while an August 2010 VA examination report is positive for non-radicular, fleeting-type symptoms in the Veteran's legs, calves, hips, and thighs, the examiner stated that these symptoms were unrelated to an interspinal source of radiculopathy.  Accordingly, there is no basis for any separate evaluations for associated objective neurological abnormalities, such as sciatica or lower extremity radiculopathy.  Id.

Overall, there is no schedular basis for an evaluation in excess of 20 percent for the Veteran's service- connected lumbosacral strain, and the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

(ii) Generalized anxiety neurosis disorder with headaches

The Veteran contends that his symptoms associated with his service-connected generalized anxiety neurosis disorder with headaches are more severely disabling than that reflected by the currently assigned 50 percent rating.  

The Board finds that the preponderance of the competent and probative evidence of record is against an increased rating of 50 percent for the service-connected generalized anxiety neurosis disorder with headaches for the period from August 23, 2005 to August 16, 2010, and supports an evaluation of 100 percent, effective August 17, 2010. 

The RO has assigned a 50 percent rating to the service-connected generalized anxiety neurosis disorder with headaches under Diagnostic Code 9400.  38 C.F.R. § 4. 130, Diagnostic Code 9400. 

Under the general rating formula for rating psychiatric disorders, a 50 percent evaluation is assigned if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work relationships.  38 C.F.R. § 4.130 (Diagnostic Code, 9411) (2010).

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has endorsed the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Id.  See also 38 C.F.R. § 4.126(a) (2010)(an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination).

On August 23, 2006, VA received the Veteran's claim for increased compensation for the service-connected generalized anxiety neurosis disorder with headaches.  ((See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in August 2006, April 2007 rating action and January 2008 statement of the case (page (pg.) 1), reflecting that the above-cited document served as the Veteran's claim for increased compensation for the above-cited disability)).  Thus the critical date in ascertaining the current severity of the above-cited disability is one year from receipt of the claim for increase (i.e., August 23, 2005).  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2)(2010).

Concerning industrial impairment, a February 2007 VA psychiatrist concluded that  the Veteran was unable to work at gainful employment in any capacity due to moderate to severe depression.  (See VA treatment report, dated in late February 2007).  In contrast, private and VA physicians have concluded that the Veteran's service-connected psychiatric disability would only moderately impair his overall functioning and that he was capable of sedentary employment.  (See April 2005 report, prepared by Dr. Brett T. Hartman, Psy. D., and March 2006 and August 2010 VA mental disorders and neurology examination reports, respectively).  A March 2006 VA examiner specifically stated that the Veteran was capable of getting a job, but that he had difficulty in keeping one that was on par with his ability level.  The March 2006 VA examiner's conclusion was underscored by an August 2010 VA examiner, who concluded that while the Veteran would not be able to work in his previous occupation as a handyman or in a similar physically-challenging position, he would be able to perform sedentary type work.

Regarding social impairment, VA assigned the Veteran a GAF score of 51 in March 2006--a score that is indicative of moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  This finding is supported by the March 2006 VA examiner's conclusion that the Veteran's generalized anxiety neurosis disorder with headaches moderately impaired his overall functioning with a history of chronic anxiety and difficulty with intimate relationships (i.e., the Veteran had difficulty maintaining a marriage).  (See March 2006 VA examination report).  

This VA examiner's opinion is consistent with VA treatment records, dated in mid-December 2008 and March 2009, reflecting that the Veteran enjoyed helping and visiting friends (i.e., performing home repairs for two friends) and attending bible studies several times a week.  In March 2009, he stated that he had recently returned from visiting with his son and that the visit had gone well.  He related that he wanted to remarry, but that it was not a priority at that time.  (See VA treatment records, dating in December 2008 and March 2009).  The Board finds that these symptoms are consistent with occupational and social impairment with reduced reliability and productivity described by the criteria for the 50 percent evaluation found in the current version of the rating code.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2010).

However, the Board finds that beginning with findings from a VA mental examination report, dated August 17, 2010, when a VA psychologist concluded, after an extensive mental status evaluation of the Veteran, that his generalized anxiety neurosis disorder with headaches had caused total occupational and social impairment such that his confusion and coping difficulty would make it impossible for him to work in any setting except for purely physical labor, which was precluded by his back injuries.  

Thus, in light of the above-cited VA examiner's conclusion that the symptoms (e.g., coping difficulty and confusion) associated with the Veteran's service-connected generalized anxiety neurosis disorder with headaches were so severe that they caused a demonstrable inability to obtain or retain employment, the Board finds that the criteria for an increased evaluation of 100 percent for the above-cited disorder have been met from August 17, 2010, the date of the VA mental disorders examination report.  See 38 U.S.C.A. § 5107 (West 2002).

Extraschedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  Hence, referral for consideration of an extraschedular rating is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for staged ratings of the service-connected generalized anxiety neurosis disorder with headaches, other than those assigned in the analysis above, pursuant to Hart.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings other than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(B) TDIU Claim

(i) TDIU from August 17, 2010

In VAOGC Prec. Op. No. 6-99, VA's General Counsel held that a claim for TDIU may not be considered when a schedular 100-percent rating is already in effect.  No additional monetary benefit would be available in the hypothetical case of a Veteran having one service-connected disability rated 100-percent disabling under the rating schedule and another, separate disability rated totally disabling due to individual unemployability under 38 C.F.R. § 4.16(a).

As the Board has granted a 100 percent schedular rating for the Veteran's generalized anxiety neurosis disorder with headaches, effective August 17, 2010, in the analysis above, the Veteran is not eligible for TDIU as of that date.  Hence, that claim must be dismissed as moot as of August 17, 2010.  See Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).

In view of the above, the Veteran's claim for TDIU on and after August 17, 2010 is moot.

(ii) TDIU prior to August 17, 2010

Prior to August 17, 2010, the TDIU claim remains pending.  The Veteran has argued that his service connected lumbosacral strain and generalized anxiety neurosis disorder with headaches have rendered him unemployable.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2006).

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service- connected disability.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.

Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the Secretary's instructions, and the precedent opinion of the chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).

The Board further observes that being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

VA received the Veteran's claim of entitlement to TDIU in August 2006.  At that time, he was in receipt of service connection for generalized anxiety neurosis disorder with headaches (rated at 50 percent) and lumbosacral strain (rated at 20 percent).  His combined evaluation was 60 percent.  This evaluation does not meet the initial criteria for scheduler consideration of the grant of TDIU under 38 C.F.R. § 4.16(a).  However, and has been discussed above,  no evidence has suggested that the Veteran's service-connected back disability and generalized anxiety neurosis disorder with headaches rendered the Veteran unable to maintain gainful employment for the period in question.  While his service-connected anxiety neurosis disorder with headaches was found to have caused chronic underemployment, it did not cause total occupational impairment. Thus, the question now becomes whether there exists an extra-schedular basis for the grant of entitlement to TDIU prior to August 17, 2010. 

The Veteran has argued that because the SSA determined that he was disabled due to his service-connected psychiatric and low back disorders, that he is entitled to TDIU.  (See Statement in Support of Claim, dated and signed by the Veteran in October 2006).  On applications for TDIU, dated in March 2008 and April 2010, the Veteran indicated that he had last worked in "paint" at Home Depot from January to March 2006.  Prior to that time, the Veteran indicated that from January 2002 to September 2004, he was a self-employed handyman.  The Veteran reported that his service-connected back and anxiety neurosis disorders prevented him from securing or following any substantially gainful occupation.  He related that he had two years of college education at the Northeast School of Biblical Study.  (See VA Form 21-4980, Veteran's Applications For Increased Compensation Based on Unemployability, dated and signed by the Veteran in March 2008 and April 2010).  

The Board finds that preponderance of the competent and probative evidence of record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as the result of his service-connected generalized anxiety neurosis disorder with headaches and lumbosacral strain prior to August 17, 2010.  Unemployability is synonymous with inability to secure and follow as substantially gainful occupation, and the evidence of record has failed to establish this fact for the period prior to August 17, 2010.

SSA records show that the Veteran has been in receipt of SSA disability benefits since July 25, 2004 for primary and secondary diagnoses of back disorder (discogenic and degenerative) and affective disorder, respectively.  While the SSA has found the Veteran to be disabled within the meaning of its applicable law, these findings are relevant, but not necessarily binding on VA.  Holland v. Brown, 6 Vet. App. 443 (1994).

When evaluated by Dr. Brett T. Hartman, Psy. D. in connection with his claim for SSA benefits in April 2005, it was noted that the Veteran followed and understood simple directions and instructions.  He related to others adequately and made appropriate decisions.  Dr. Brett found the Veteran to have mild attention and concentration problems and a fair ability to learn new skills.  It was noted that the Veteran would have some (italics added for emphasis) degree of difficulty performing certain tasks given his physical complaints, lack of energy and alleged pain.  Dr. Brett recommended that the Veteran receive vocational training to assist him toward an appropriate workplace setting. 

A March 2006 VA examiner opined that the Veteran appeared to be moderately  impaired in his overall functioning with a history, in part, of chronic under employment.  The VA examiner specifically stated that the Veteran was capable of getting a job, but that he had difficulty in keeping one that was on par with his ability level. 

A December 2006 VA general medical examination report reflects that the Veteran had last worked in 2004 as a handyman.  After a physical evaluation of the Veteran, the VA examiner reported that he Veteran was able to lift 10 pounds, sit and stand for 15 minutes, walk up to 30 minutes and push and pull up to five (5) pounds.  The Veteran was not able to climb, kneel, bend, or twist.  He was able to perform simple grasping, fine manipulation [skills], reach over his shoulder, and operate a motor vehicle.  He was not able to operate heavy machinery.  Although the VA examiner concluded that the Veteran was unable to perform his occupation (i.e., handyman), he did not state that he was precluded from all types of employment.  

An October 2007 VA spine examination report contains a diagnosis that the Veteran had retired from his usual occupation as a handyman in 2004 as a result of physical (back disorder) and psychiatric problems (anxiety neurosis).  The examination report, however, does not contain any opinion that the Veteran was precluded from all forms of employment as a result of his service-connected back and psychiatric disabilities. 

A December 2008 VA treatment report reflects that the Veteran performed home repairs for two women friends. 

A VA neurology examination report, dated August 13, 2010, contains an examiner's opinion that the Veteran would not be able to work in a physically challenging potion, but "WOULD" be able to work in a sedentary position where he could sit or stand as needed throughout the day.  In support of this conclusion, the VA examiner pointed to the fact that the Veteran drove to the examination, parked his motor vehicle, and walked approximately a quarter of a mile without any undue discomfort.  The Veteran also mounted the examination table with ease.  The examiner indicated that the Veteran volunteered at his church, and that he was able to perform his duties in that capacity.  Thus, the VA examiner opined that the Veteran was able to work in a sedentary job that allowed him to sit, stand, or ambulate for his comfort throughout the day.  

The Board finds that the preponderance of the competent and probative evidence of record is against a finding that prior to August 17, 2010, the Veteran was unable to secure and follow a substantially gainful occupation solely (italics added for emphasis) due to his service-connected lumbosacral strain and generalized anxiety neurosis disorder with headaches.  In fact, aside from the conclusion of a February 2007 VA psychiatrist that the Veteran was unable to work in any substantial employment due to his moderate to severe depression, the preponderance of the VA and private physicians of record have concluded that the above-cited service-connected disabilities only moderately impaired the Veteran's ability to maintain employment.  

While it was determined that the Veteran would not be able to work in his previous occupation as a handyman or in a similar physically-challenging position, it was found that he would be able to perform sedentary type work, which he successfully demonstrated by performing duties at his church.  Again, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See, Van Hoose, 4. Vet. App. At 363.  Overall, for the period prior to August 17, 2010, the preponderance of the competent and probative evidence of record does not establish that the Veteran's service connected lumbosacral strain and/or generalized anxiety neurosis disorder with headache precluded him from maintaining all forms of employment.

Thus, the Board concludes that entitlement to TDIU prior to August 17, 2010 is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5197(b); Gilbert v. Derwinski, 1 Vet. App;. 49, 54-56 (1990).

      
      (CONTINUED ON NEXT PAGE)
      
      
      
      
      
ORDER

An increased rating in excess of 20 percent for lumbosacral strain is denied. 

For the period from August 23, 2005 to August 16, 2010, an increased rating in excess of 50 percent for generalized anxiety neurosis disorder with headaches is denied. 

From August 17, 2010, an increased rating of 100 percent for generalized anxiety neurosis disorder with headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU on or after August 17, 2010, is dismissed.

Entitlement to TDIU prior to August 17, 2010 is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


